COURT OF APPEALS FOR THE                         ,™° ,NAPPI=ALS
                                                               1ST COURT OF APPEALS
             FIRST DISTRICT OF TEXAS AT HOUSTON                  Houston texas

                                                                 DEC 1 5 2015
                                                               UHHIblUHHUH M. PniNC

                                                             CLERK (^\         J
                     CASE # 01-13-00362-CV




        PHILLIP MANDERSCHEID,

              PLAINTIFF/APPELLANT,

        v.




        LAZ PARKING OF TEXAS LLC, and
        BOOT MAN, INC. D/B/A PREMIER PARKING
        ENFORCEMENT,

              DEFENDANT/APPELLEE.




                  * * * EMERGENCY * * *
  MOTION TO ENLARGE TIME WITHIN WHICH APPELLANT'S
MOTION FOR REHEARING THE COURT'S OPINION OF 15 OCTOBER
        2015 MAY BE TIMELY COMPLETED AND FILED



                                       Phillip Manderscheid,
                                       Appellant pro se
                                       315 Heidrich Street
                                       Houston, Texas 77018
                                       Res: 832-848-1934
                                       Cell: 832-423-0951




                         Page 1 of Seven Pages
TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:


      NOW COMES Phillip Manderscheid (hereafter "Appellant"), here
proceeding pro se and files this APPELLANT'S MOTION TO ENLARGE
TIME WITHIN WHICH APPELLANT'S MOTION FOR REHEARING OF

THIS COURT'S OPINION OF 15 OCTOBER 2015 MAY BE TIMELY

COMPLETED AND FILED and for cause thereon will show the court as

follows:

                                          I.
                                BACKGROUND


1.    This case rises from the Harris County Court at Law #4 and is with respect
      to the Judgement of that court rendered and entered against the
      Plaintiff/Appellant in favor of appellee as of 14 January 2013. The case
      appealed from county court is styled therein as Manderscheid v Laz Parking
      of Texas LLC, and Boot man, Inc. D/B/A Premier Parking Enforcement.
2.    This court has entered its OPINION against Appellant dated 15 October 15
      and Appellant here has need of an emergency extension of time to file his
      MOTION FOR REHEARING.

3.    Appellant has requested and received one enlargement of time extending the
      due date for Appellant's Motion for Rehearing in this matter to and
      including Tuesday, 15 December 15.
4.    Due to unforeseeable mitigating circumstances, Appellant, of necessity, is
      needing added time within which to properly complete and file Appellant's
      Motion for Rehearing in this matter.
5.    Accordingly, and of urgent necessity, as of overnight Sunday, 13 December
      15, and due to a matter of emergency (as described below) it has become
      necessary for Appellate to seek and obtain from this court an enlargement of


                                 Page 2 of Seven Pages
         time necessary to complete and then timely file Appellant's Motion for
         Rehearing of this Court's Opinion of 15 October 15.
 6.      Accordingly, and in the face of this EMERGENCY, Appellant makes and
         files this his second request for enlargement of time within which to
         complete and then timely file Appellant's Motion for Rehearing of this
         Court's Opinion of 15 October 15.
                                              II.
                           APPELLANT'S EMERGENCY
MOTION TO ENLARGE TIME WITHIN WHICH APPELLANT MAY TIMELY
COMPLETE AND FILE APPELLANT'S MOTION FOR REHEARING OF THIS
                       COURT'S OPINION OF 15 OCTOBER 15.


      7. Appellant here makes this his second request for enlargement of time to file
         his Motion for Rehearing of this Court's Opinion of 15 October 15.
         Appellant has previously made one request and the same was granted and
         the due date for his Motion for Rehearing has been extended to and
         including Tuesday, 15 December 15.
      8. Appellant is here requesting an enlargement for a reasonable time of Twenty
         (20) days from Tuesday, 15 December 15 to and including Monday, 4
         January 16.
      9. This EMERGENCY Motion To Enlarge Time to make timely filing of
         Appellant's Motion for Rehearing of the Court's OPINION of 15 October 15
         is timely made prior to the deadline of Tuesday, 15 December 15, for filing
         as has been previously approved by this court.
      10. Further, pursuant to TRAP, Rule 49.8, a court of appeals may extend the
        time for filing a motion for rehearing or en banc reconsideration if a party
         files a motion complying with Rule 10.5(b) no later than 15 days after the
        last date for filing the motion. Accordingly, this request is timely.




                                     Page 3 of Seven Pages
11. Further, pursuant to TRAP, Rule 10.5(b), Appellant here makes this his
  second request for enlargement of time, here an EMERGENCY enlargement
  of time to file his Motion for Rearing of this Court Opinion of 15 October
   15. Appellant has previously made only one request, the same being granted,
  nor has Appellant been denied any previous request for enlargement to file
  Appellant's Motion for Rehearing.
12. The Court's Opinion in this case was rendered and filed on 15 October 15
  and the last day on which a Motion to Enlarge Time may timely be filed
  pursuant to TRAP is 15 November 15 thus rendering this present motion to
  enlarge as being timely.
13. Appellant is here requesting an enlargement for a reasonable time of
  twenty (20) days from Tuesday, 15 December 15, to and including 4 January
   16.

14. The court's Opinion was rendered and filed on 15 October 15 after many
  months and the Opinion consisted of 29 pages text. In appellant's view, the
  opinion requires significant research in order to properly address the
  multiple issues rising from the Opinion for purposes of a Motion for
  Rehearing. It is impossible for this Appellant to properly complete this task
  within the present and granted due date of 15 December 15 under the rules
  without an enlargement of time. Due Process requires that Appellant's
  request of this court for an enlargement of time in order to meet the
  Appellant's burden respecting his Motion for Rehearing.
15. Appellant is here proceeding pro se with only the help and research
  assistance who is a close non-lawyer friend and research assistant, but
  without the assistance of a lawyer or counsel for this appeal and is,
  accordingly, having to individually research, write and prepare the Motion
  for Rehearing for filing with this court without the aid and assistance of



                             Page 4 of Seven Pages
  professional   and   experienced counsel            while   not    being   personally
  experienced and/or trained in the task at hand. This has and will continue to
  require a significantly greater and more complex work load than is possible
  to be completed within the present due date of 15 December 15, and now, as
  of this morning, without the help from anyone, legally trained or not,
  because, as of Monday 14 December 15, at 4:46 AM, Appellant's non-
  lawyer research assistant and friend telephoned (using his cell phone) from
  the emergency ward of St. Luke's - The Vintage hospital to inform me, his
  friend, and here Appellant, that he had been                      admitted under an
  EMERGENCY to the cardiac unit of St. Luke's Hospital - The Vintage just
  off of Hwy 249 North of FM 1960 due to his having suffered a cardiac
  incident, and consequently, he would be unable to assist this Appellant with
  more and necessary research and completion assistance, etc. on the present
  motion, required by Appellant, that he had been doing up to and prior to his
  hospitalization during the wee hours of Monday, 14 December 15, just one
  day prior to the required date of filing. As a consequence, Appellant's plan
  over the past month to file his MOTION FOR REHEARING THE
  COURT'S OPINION OF 15 OCTOBER 15, due to be filed no later than
  Tuesday, 15 December 15, has now been derailed and thwarted.
16. Further, Appellant has experienced added complications for this task of
  researching, writing and timely filing of his Reply Brief since the Appellee
  as well as this court via its Opinion of 15 October 15 has raised fundamental
  jurisdictional issues raisejurisdiction issues rising from and over this appeal.
17. Appellant is seeking to address multiple errors which are perceived by
  Appellant as being inconsistent with the ends ofjustice, equal protection and
  due process of law. Those complex issues together with the scope and




                              Page 5 of Seven Pages
       number of those issues make it impossible for appellant to timely complete
       the task timely without an appropriate enlargement of time from this court.
     18. Each and all of the foregoing make absolutely necessary this Appellant's
       request for the extended thirty (30) day enlargement of time, already
       granted, and an additional twenty (20) days beyond Tuesday, 15 December
        15, to and including Monday, 4 January 16, given the extraordinary
       circumstances rising from this appeal which affect this motion.
     19. Accordingly, Appellant's second request of this court for an enlargement
       of time in the reasonable amount of twenty (20) days requested to be
       GRANTED within which Appellant may complete and timely file his
       Motion for Rehearing of this court's Opinion of 15 October 15 which
       request/seeks to enlarge the filing due date from Tuesday, 15 December 15 -
       up to and including Monday, 4 January 16.
                                          III.
     NO ONE WILL BE INJURED BY THIS COURT'S GRANTING - BY
       EMERGENCY - VIA APPELLANT'S SECOND THIRTY DAY
ENLARGEMENT OF TIME WITHIN WHICH APPELLANT MAY TIMELY
FILE HIS MOTION FOR REHEARING OF THIS COURT'S OPINION OF
                                15 OCTOBER 15.


1.      Should this court grant Appellant's second request for twenty (20) day
       enlargement of time in this case, no one will be unjustly delayed or injured.
       Alternatively, the enlargement of time will permit and afford to the
       Appellant a due process sufficient to complete his Motion for Rehearing of
       the Opinion of this court dated 15 October 15 as are reasonable given the
       extraordinary circumstances rising from this matter.
2.      This request for enlargement of time is not being made for any purpose of
       delay but rather for sufficient and reasonable added time to permit Appellant




                                  Page 6 of Seven Pages
       adequate time to complete preparation and timely filing of his Motion for
       Rehearing ofthe Court's Opinion of 15 October 15.
3.     It is Appellant's intent to be truthful and factual in all things pertaining to
       this appeal, and therefore, he intends to file, along with this his Second
       Motion for an Enlargement of Time, an affidavit relevant to the
       hospitalization of Appellant's research assistant and his close personal friend
       referred to above.

WHEREFORE PREMISES CONSIDERED, Appellant requests relief from this

       court as follows:


1.     That this court GRANT Appellant's second request for a twenty (20) day
       enlargement of time within which Appellant's Motion for Rehearing of the
       Court's Opinion of 15 October 15 may be completed and timely filed with
       the clerk of this court, and
2.     That the court GRANT this, the Appellant's second request for an
       Enlargement of time of twenty (20) days enlargement from Tuesday, 15
       December 15 to and including Monday, 4 January 16, and
3.     That this court GRANT to Appellant added and other relief that to the court
       is just at law and/or in equity, and
4.     Appellant requests justice.

Respectfully submitted,




     -444J                   IfesdLlLdsU^L
     lip Manderscheid, Appellant pro se
     Heidrich Street
Houston, Texas 77018
Res: 832-848-1934
Cell: 832-423-0951




                                      Page7 of Seven Pages
                          CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing Motion to the
court of Appeals has on this the 15th day of December, 2015 been forwarded to the
counsel for Appellee at his address of record as has been filed with the clerk and in
the records of this appeal with the 1st Court of Appeals at Harris County, Texas.




         inderscneid,
       Mandersc         Appellant pro se




                                  Page 8 of Seven Pages
STATE OF TEXAS
HARRIS COUNTY


RE: APPELATE COURT CASE NO. 01-13-00362-CV - 1st Court of Appeals Harris County, Texas

                                           AFFIDAVIT


BEFORE ME, the undersigned authority, this day personally appeared Phillip Manderscheid, who
after being by me duly sworn, on oath deposes and says:

   1. My name is Phillip Manderscheid.
   2. Iam overthe age of 18 and am a resident ofthe State of Texas. I have personal
      knowledge ofthe facts herein, and, if related called as a witness, could testify competently
      theretofor all purposes related.
   3. Iam a closefriend and acquaintance (hereinafter "Research Assistant") of an individual
      with arrangements having been previously made for research and other assistance related
      to my presentcase pending with the 1st Court ofAppeals in Harris County, Texas.
   4. Overnight, on Sunday evening, 13 December 15, my research assistant became severely ill
      with cardiac events, and was admitted into the emergency care section ofthe CHI St.
      Luke's Hospital - The Vintage located on Hwy 249just north of FM1960 and further
       admitted to St Luke's Cardiac Intensive care unit.
   5. My research assistant has been assisting me for several months with my civil appellate
      case (see case number above). This affidavit is to be attached to and filed with my Motion
       for Enlargement ofTime made necessary by thedelays in my final preparations for filing
       the said Motion to Enlarge.
   6. Due to much concern over these events as they impact my case along with the state ofhis
      health and demands of my case, his intimate knowledge of my case and that I have a
      deadline to meet in filing a document with the 1st Court ofAppeals Clerk, Christopher Prine,
      by the next day, on Tuesday, December 15,2015, my research assistant's wife and then
      he called personally GIVING TELEPHONE NOTICE OF HIS PERSONAL EVENTS
      AFFECTING MY CASE and the impact that these events would impose upon my case and
      its final preparations for filing soon after entering the emergency room ofthe hospital.
   7. From the emergency area ofthe hospital and using his cell phone, he called me at 4:46
      AM on December 14,2015 to inform me as to his being admitted into St. Luke's Hospital,
      located on Hwy 249, so as to appraise me of the added burdens that these events would of
       necessity impose on my case.
   8. Despite his distress, we very briefly discussed his plight, and mine - the Urgency of my
      need tofile a Second Motion for Enlargement ofTime with Appellate Clerk, Christopher
      Prine, because it was no longer possible to complete and file the Motion for Rehearing the
      Court's Opinion of15, October 2015 in a timely manner - - thesame being dueto befiled
       no later than Tuesday, December 15,2015 at 5:00 PM Central Time.
   9. I have concluded that Ihave no choice butto prepare and file a Second Motion to enlarge
      time in this case to accommodate the unknowing and unknowable circumstances
      surrounding the timeliness of any Second motion for rehearing.


Ideclare under penalty of perjury thatthe foregoing is true and correct to the best of my
knowledge.

Further Affiant sayeth not




       UZ^^L^L Jk^bM^z-JL Phil 'P Manderscheid
' r-T VWV J/ ,^ A
    ip ManderscMid x
     Heidrich StV
Houston, Texas 77018


                                NOTARIAL ACKNOWLEDGEMENT


       SUBSCRIBED AND SWORN TO BEFORE ME onthis the /$&£. day of December, 2015,
to certify which witness my hand and official seal.


         VtL. <zzrd^?L ^^_^£^A                                Notary Public              SEAL

  Az/U/? 'T/i/ySd&jELLtf                                      Printed Name of Notary
Notary Public in and for the State of Texas    /\         „
My commission expires on the /*r day of /^^-^TulLtAy                 20_£j£_


                                                               #1% LENATAMBORELLA
                                                              '::*.''^jf4*1 MY COMMISSION EXPIRES
                                                               '%$*0        APRIL 24, 2017